Opinion by
Mr. Chief Justice Green,
This was a proceeding in partition upon certain lands and tenements of George W. Bruckman, deceased, of which, it was claimed by the petitioner, he died intestate. The widow objected on the ground that the lands in question were included in the disposition made by the deceased of his property, by his last will and testament, and the decision of that question disposes of the present contention. In another proceeding in the same court upon the settlement of the account of the widow as executrix, the same question arose and has been considered by us on appeal, in the case between the same parties, No. 66 of January term, 1900. The opinion of this court in that case has just been filed and it determines the controversy arising on this record. For the reasons stated in that opinion»the decree in this case is affirmed.
Decree affirmed and appeal dismissed at the cost of the appellant, and the record is remitted for further proceedings.